DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
Applicant’s amendments to the claims and response filed on November 19, 2021 have been received and entered. Claims 2, 4-5, 9-11, 13-15 have been canceled. Claims 1, 3, 6-8, 12, 16-68 and 69 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-42 (group I) in the reply filed on October 9, 2019 was acknowledged. Applicant further elected species of nucleases, Cas9, P53 inhibitor and nucleic acid for TP53 without traverse. Upon further consideration election of species requirement between different species are hereby withdrawn and all the non-elected spices are hereby rejoined with the elected species. 
Claims 43-69 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 9, 2019. 
Claims 1, 3, 6-8, 12, 16-42 are under consideration. 

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 3, 6-8,  16-22, 24-33, 36, 38-41 and 42 were rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, dated 10/26/2017, effective filing date04/19/2016) or USPGPUB 20190127762, dated 50/02/2019, filed 04/19/2017, effective filing date 04/19/2016) and Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592) as evidenced by NCBI accession no GenBank: AAA61212.1. 1/14/1995).  Upon further consideration, the previous rejections of claims are hereby withdrawn. Applicants’ arguments 
Claims 1, 31-34 were rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, dated 10/26/2017, effective filing date04/19/2016 or 20190127762, dated 50/02/2019, filed 04/19/2017, effective filing date 04/19/2016), Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592) as evidenced by NCBI accession no GenBank: AAA61212.1. 1/14/1995) as applied above and further in view of Kohn et al (WO2017/143071, dated 08/24/2017, effective filing date 02/18/2016). The rejection is withdrawn for the reasons discusses supra. 
Claims 1, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, dated 10/26/2017, effective filing date04/19/2016 or 20190127762, dated 50/02/2019, filed 04/19/2017, effective filing date 04/19/2016), Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592) as evidenced by NCBI accession no GenBank: AAA61212.1. 1/14/1995) as applied above and further in view of Moriarity et al (USPGPUB 20170065636, dated 03/09/2017, effective filing date 07/31/2015).  The rejection is withdrawn for the reasons discusses supra.
Claims 1, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, dated 10/26/2017, effective filing date04/19/2016 or 20190127762, dated 50/02/2019, filed 04/19/2017, effective filing date 04/19/2016), Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592) as evidenced by NCBI accession no GenBank: AAA61212.1. 1/14/1995) as applied above and further in view of Moriarity et al (USPGPUB 20170065636, dated 03/09/2017, effective filing date 07/31/2015). The rejection is withdrawn for the reasons discusses supra.

New-Claim Rejections - 35 USC § 103- necessitated by amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3, 6-8,  16-22, 24-33, 36, 38-41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, or US 20190127762, dated 50/02/2019, filed 04/19/2017, EFD 04/19/2016),  Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592)as evidenced by NCBI accession no GenBank: AAA61212.1. 1/14/1995) and Hong et al (Nature 460, 1132–1135, 2009).
Claims are directed to a gene editing system comprising an apoptosis inhibitor, wherein said apoptosis inhibitor is a TP53 inhibitor, and wherein the TP53 inhibitor comprises the sequence of SEQ ID NO: 6 or SEQ ID NO: 7, further comprising a nuclease or a gene editing vector.
Claim interpretation: The term “ gene editing system” is interpreted as a system comprising one or more DNA-binding domains or components and one or more DNA-modifying domains or components, or isolated nucleic acids, e.g., one or more vectors, encoding said DNA-binding and DNA-modifying domains or components. 
With respect to claims 1, 3, and 36, Church et al teach a gene editing system comprising a p53 inhibitor and further comprises a nuclease (abstract, para. 23 and 33).
With respect to claim 6, Church et al teach that nuclease-based genome editing, such as with a CRISPR/Cas system, can result in toxicity that severely limits gene editing in target cells. Church teaches limiting, reducing, inhibiting, or eliminating this toxicity and improving gene targeting frequencies in target cells by using  bFGF (basis fibroblast growth factor) (see para. 13).
With respect to claims 7-9, 24, Church et al  teaches in at least one embodiment a) an expression construct encoding a programmable DNA nuclease and (b) an expression construct encoding an anti-apoptosis protein a DN p53, an oligonucleotide inhibitor of p53 (shRNA), a stem cells, expression constructs useful for the expression of Cas9, anti-apoptosis proteins, and sgRNA and  any suitable expression construct can be used including  plasmid vectors, adeno-associated viral vectors (see para. 39-42).
Regarding claims 7, Church et al teach that the nuclease is selected from the group consisting of class 2 clustered regularly-interspaced short palindromic repeat (CRISPR) nuclease, (2) a zinc finger nuclease (ZFN), (3) a Transcription Activator-Like Effector nuclease (TALEN), and (4) a meganuclease. Church further discloses that that the a CRISPR nuclease is selected from the group consisting of a CRISPR associated protein 9 (Cas9) nuclease, a CRISPR 
Regarding claims 16-18, Church et al teach gene editing system further comprising a plurality of sgRNAs, wherein each of the plurality of sgRNAs is complementary to a target nucleic acid sequence of the stem cell genome (see claim 12 of ‘762, para. 37 example 6).  It is further disclosed that a sgRNA complementary to a target nucleic acid sequence of the stem cell genome or a nucleic acid encoding one or more sgRNAs (see para. 37). 
With respect to claims 19-20, Church et al ateach Cas9 nucleases" exist in many bacteria, including S. pyogenes, S. thermophilus, and Neisseria meningitidis. A "Cas9 nuclease" includes a Cas9 nuclease with native (or wild-type) nuclease activity, as well as modified versions of a Cas9 nuclease, such as SpCas9-HF1), eSpCas9, Cas9 nickases and nuclease-deficient or nuclease-null Cas9 fused to a nuclease domain (see para. 30).
Regarding claims 21-22, Church et al teach that the expression of Cas9 is regulated and may be induced by using doxycycline (see para. 59 and figure 1A).
With respect to claims 25-30, Church et al further teaches that gene editing system further comprises a template nucleic acid that may be circular nucleic acid that is a plasmid, a linear or single stranded oligonucleotide (see figure 6A, 8D, 9A and 10A, para. 91).
Regarding claims 31-33, Church et al teach a genetically modified stem cell, comprising: (a) an expression construct encoding a programmable DNA nuclease or a meganuclease; and (b) an anti-apoptosis component selected from the group consisting of: (i) an expression construct encoding an anti-apoptosis protein selected from the group consisting of a dominant negative mutant of p53 (DNp53),(see claim 5 of ‘762). Church et al teach dominant negative p53 sequence from Addgene plasmid that dominant negative mutant carries deletion of 288 amino acids leaving initial 14aa and the oligomerization and COOH-domains (see para. 48 and reference therein). It is further disclosed that the stem cell may be human stem cell (see claim 18 of ‘762), non-human mammal, primate, a mouse, or a rat (see para. 27).
Regarding claims 36, 38-39, Church et al teach a composition comprising a genetically modified stem cell comprising the gene editing system for in vivo therapeutic purposes (see para. 26). Church et al teach a gene editing system comprising a p53 inhibitor  and further comprises a nuclease (abstract, para. 23 and 33).With respect to claim 39 to a kit, the presence of instructions In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004). 
With respect to claim 40-42, Church et al teaches an expression construct encoding a programmable DNA nuclease and (b) an expression construct encoding an anti-apoptosis protein a DN p53, an oligonucleotide inhibitor of p53 (shRNA), a stem cells, expression constructs useful for the expression of Cas9, anti-apoptosis proteins, and sgRNA and any suitable expression construct can be used including plasmid vectors, adeno-associated viral vectors (see para. 39-42).
Church et al teach a gene editing system comprising a p53 inhibitor and further comprises a nuclease (abstract, para. 23 and 33), wherein the inhibitor is a dominant negative mutant of p53. It is further disclosed that the methods reduces the toxicity of gene editing and improving gene targeting frequencies in such hiPSC and in other types of stem cells by inhibiting p53. This inhibition can be achieved by expressing an anti-apoptosis protein or by using genetic or chemical agents to reduce expression of p53 (see para. 23). Church et al differ from claimed invention by not disclosing the TP53 inhibitor comprises the sequence of SEQ ID NO: 6.
Shaulian et al cure the deficiency by disclosing a N-terminal stretch is expected to encode the first 14 residues of p53 followed by c-terminus amino acid of the wild type P53  as set forth in NCBI accession no. AAA61212.1 that shows 100% sequence identity to SEQ ID NO: 6 (see below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art to combine the teaching of prior art to modify the genetically modified cell comprising gene editing system comprising p53 inhibitor as disclosed by Church by substituting p53DD inhibitor with other functionally equivalent p53inhibitor as disclosed in Shaulian/Bowman, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do transient overexpress p53DD in order to inactivate p53 mediated apoptosis to avoid genomic instability as suggested by Hong and thereby reduce the toxicity of gene editing system and improving gene targeting frequencies in pluripotent stem cells as disclosed in Church. One of skill in the art would have been expected to have a reasonable expectation of success because it was routine to substitute one p53 inhibitor with another p53DD to inactivate of p53 mediated apoptosis in cells to reduce gene editing associated toxicity because prior art successfully reported use of (i) p53DD  to inactivate p53 medicated apoptosis and (ii) p53DD transgene has been shown to increase reprogramming efficiency of iPSCs without causing genome instability and transient inhibition is well tolerated in hPSC as evident from the teaching of Hong et al (see pages 1133, col. 2, para. 2 and 1134, col. 2, para. 2). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).

Claims 1, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, or US 20190127762, dated 50/02/2019, filed 04/19/2017, EFD 04/19/2016),  Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592)/Bowman (Gene & Development, 1996, 10, 826-835, art of record)as evidenced by NCBI accession no GenBank: AAA61212.1. 1/14/1995) and Hong et al (Nature 460, 1132–1135, 2009) as applied above and 
Church et al teach a genetically modified stem cell, comprising: (a) an expression construct encoding a programmable DNA nuclease or a meganuclease; and (b) an anti-apoptosis component selected from the group consisting of: (i) an expression construct encoding an anti-apoptosis protein selected from the group consisting of a dominant negative mutant of p53 (DNp53), a mouse double minute 2 homolog (MDM2), a p53-induced protein with a RING (Really Interesting New Gene)-H2 domain (Pirh2, RCHY1), a constitutively photo-morphogenic 1 (COP1), an ARF (Alternative Reading Frame) Binding Protein 1 (ARF-BP1, HUWE1), a B cell lymphoma 2 protein (Bcl-2), Bcl-2-related protein A (Bcl2A1),  (ii) an oligonucleotide inhibitor of p53 (see claim 5 of ‘762. It is further disclosed that the stem cell may be human stem cell (see claim 18 of ‘762), non-human mammal, primate, a mouse, or a rat (see para. 27). Church differ from claimed invention by not disclosing that the genetically modified stem cell is from pig. 
Before the effective filing date of the instant application, Kohn et al teach it was routine to edit a target genomic DNA of a mammalian stem cell. Stem cells include, e.g., hematopoietic stem cells, embryonic stem cells, mesenchymal stem cells (see para. 111). It is further disclosed that the HSC can be from any mammal, e.g., a horse, dog, cat, goat, cow, pig, sheep, primate, non-human primate, or human (see para. 120).
It would have been obvious to one of ordinary skill in the art to modify the genetically modified cell comprising gene editing system comprising p53 inhibitor as disclosed by Church, Shaulian and Hong by substituting nonhuman mouse cells with other species of nonhuman cells as disclosed in Kohn et al, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to improve gene editing efficiency in different species of mammalian cells including pig cells by inhibiting p53. One of skill in the art would have been expected to have a reasonable expectation of success because it was routine to substitute one species of mammalian cell with another species of mammalian cells to genetically modify cells. Further, prior art successfully reported using cells from any mammal, e.g., a horse, dog, cat, goat, cow, pig, sheep, primate, non-human primate, or human for this purpose as evident from the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).

Claims 1, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, or US 20190127762, dated 50/02/2019, filed 04/19/2017, EFD 04/19/2016),  Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592)/Bowman (Gene & Development, 1996, 10, 826-835, art of record) as evidenced by GenBank: AAA61212.1. 1/14/1995) and Hong eta l (Nature 460, 1132–1135, 2009)  as applied above and further in view of Moriarity et al (USPGPUB 20170065636, dated 03/09/2017, effective filing date 07/31/2015).
Church et al teach a genetically modified stem cell, comprising: (a) an expression construct encoding a programmable DNA nuclease or a meganuclease; and (b) an anti-apoptosis component selected from the group consisting of: (i) an expression construct encoding an anti-apoptosis protein selected from the group consisting of a dominant negative mutant of p53 (DNp53), a mouse double minute 2 homolog (MDM2), a p53-induced protein with a RING (Really Interesting New Gene)-H2 domain (Pirh2, RCHY1), a constitutively photo-morphogenic 1 (COP1), an ARF (Alternative Reading Frame) Binding Protein 1 (ARF-BP1, HUWE1), a B cell lymphoma 2 protein (Bcl-2), Bcl-2-related protein A (Bcl2A1),  (ii) an oligonucleotide inhibitor of p53 (see claim 5 of ‘762. It is further disclosed that the stem cell may be human stem cell (see claim 18 of ‘762), non-human mammal, primate, a mouse, or a rat (see para. 27). Church differ from claimed invention by not disclosing that the genetically modified stem cell is from pig. Church differ from claimed invention by not disclosing said cell further engineered to express a CAR. 
Before the effective filing date of the instant application, Moriarity et al teach it was routine to edit a target genomic DNA of a mammalian cell and further express CAR for treating variety of cancer. Moriarity et al teach an engineering a cell comprising at least one exogenous receptor sequence that can be adjacent to a protospacer adjacent motif sequence of genomic DNA. In some cases, a protospacer adjacent motif sequence (PAM) can be recognized by a CRISPR endonuclease (see para. 40), wherein the cell of the present invention can further comprise an exogenous receptor selected from a group comprising a T cell receptor (TCR), 
It would have been obvious to one of ordinary skill in the art to modify the genetically modified cell comprising gene editing system comprising p53 inhibitor as disclosed by Church Shaulian, and accession no to further incorporate CAR in said cells as disclosed in Moriarity et al, with a reasonable expectation of success, before the effective filing date of the instant application.. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be further motivated to do so in order to use the gene editing system with higher efficiency in cancer therapy. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported engineering a cell comprising at least one exogenous sequence that can be adjacent to a protospacer adjacent motif sequence of genomic DNA that can be recognized by a CRISPR endonuclease  and wherein the cell of the present invention can further comprise an exogenous receptor including  Chimeric Antigen Receptor (CAR) for pharmaceutical purposes as evident from the teaching of Moriarity. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).

	Claims 1, 8, 12, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, or US 20190127762, dated 50/02/2019, filed 04/19/2017, EFD 04/19/2016),  Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592)/Bowman (Gene & Development, 1996, 10, 826-835, art of record)as evidenced by NCBI accession no GenBank: AAA61212.1. 1/14/1995), Hong (Nature 460, 1132–1135, 2009), Kraig et al (WO2018029656, filed on 08/11/2017)  and Chung et al (Nature Chemical Biology, 2015, 11, 713-720). 
urch et al teach a genetically modified stem cell, comprising: (a) an expression construct encoding a programmable DNA nuclease or a meganuclease; and (b) an anti-apoptosis component selected from the group consisting of: (i) an expression construct encoding an anti-apoptosis protein selected from the group consisting of a dominant negative mutant of p53 (DNp53), a mouse double minute 2 homolog (MDM2), a p53-induced protein with a RING (Really Interesting New Gene)-H2 domain (Pirh2, RCHY1), a constitutively photo-morphogenic 1 (COP1), an ARF (Alternative Reading Frame) Binding Protein 1 (ARF-BP1, HUWE1), a B cell lymphoma 2 protein (Bcl-2), Bcl-2-related protein A (Bcl2A1),  (ii) an oligonucleotide inhibitor of p53 (see claim 5 of ‘762. It is further disclosed that the stem cell may be human stem cell (see claim 18 of ‘762), non-human mammal, primate, a mouse, or a rat (see para. 27). Church teaches that the expression of Cas9 is regulated and may be induced by using doxycycline (see para. 59 and figure 1A) but differ from claimed invention by not disclosing (i) wherein the nucleic acid comprises SEQ ID NO: 9 or (ii) expression is regulated by ASV/CLV SMASH TAG. 
Before the effective filing date of the instant application, Kraig et al  cure the deficiency by disclosing p53 nucleic acid sequence comprising SEQ I DNO: 4 that has 100% sequence identity to SEQ ID NO: 9 (see sequence search results). The result is consistent with p53DD disclosed in prior art and has 100% sequence homology with nucleic acid encoding N-terminal stretch encoding  the first 13 residues of p53 followed by c-terminus amino acid of the wild type P53  as discussed in prior art. Further, Chung et al teach a technique that uses small molecule–assisted shutoff (SMASh), in which proteins are fused to a degron that removes itself in the absence of drug, resulting in the production of an untagged protein. Chung reported that SMASh does not require the permanent fusion of a large domain, it should be useful when control over protein production with minimal structural modification is desired (abstract, figure 1A).
It would have been obvious to one of ordinary skill in the art to modify the gene editing system comprising p53 inhibitor  and doxycycline inducible Cas9 nucleases  as disclosed by Church and Bowman by substituting doxycycline inducible Cas9 nucleases  with functionally equivalent ‘SMASh tag’, with a reasonable expectation of success, before the effective filing date of the instant application.. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be further motivated to do so as SMASh does not require the permanent fusion of a large KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
Response to arguments
	Applicant disagree with the rejection arguing Shaulian et al disclosed a minimal domain of p53 that has comparable transforming activity as the wild time p53. It does not teach or suggest that the identified minimal domain can be used as apoptosis inhibitor, let alone used in a CRISPR system. Thus, those skilled in the art reading this reference would not have been motivated to combine with the Church reference to arrive at the presently claimed invention. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Shaulian et al. to formulate the grounds for not teaching the identified minimal domain p53DD can be used as an apoptosis inhibitor. It should be noted that the ultimate goal of using p53 inhibitor is to provide inhibition of TP53 and thereby reduce gene editing toxicity. As previously indicated Church in describing a method state: “ CRISPR/Cas9 nuclease toxicity severely limits gene editing in human pluripotent stem cells (hiPSC)... disclosure provides methods of reducing this toxicity and improving gene targeting frequencies in such hiPSC and in other types of stem cells by inhibiting p53 (see para. 23). In fact, Church contemplated using an expression construct encoding an anti-apoptosis protein selected from the group consisting of a dominant negative mutant of p53 (DNp53) (see claim 5 of ‘762). Church et al teach dominant negative p53 sequence from Addgene plasmid that dominant negative mutant carries deletion of 288 amino acids leaving initial 14aa and the oligomerization and COOH-domains (see para. 48 and reference therein).

A variety of p53 inhibitors suitable for this purpose are well-known in the art, including ones disclosed in Church, Shaulian (references of record). Applicant should note that it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests. In re Burkel, 201 USPQ 67 (CCPA 1979). In the instant case, Shaulian et al suggest that mutant P53 act in a dominant negative manner to abrogate the activity of co expressed wt p53 (see page 5581, col. 1, para. 3) suggesting that disclosed minimal domain of p53DD acts like p53 inhibitor similar to p53 dominant negative mutant as disclosed in Chruch (see para. 32 of Church). Further, use of p53DD is well established to inactivate endogenous p53 that is complexed with p53DD resulting in a reduction in apoptosis and acceleration of tumorigenesis as evident from the teaching of Bowman (see abstract). Thus, Shaulian et al. like in Church et al. disclose p53 inhibitor p53DD that is a p53 dominant negative mutant. The newly cited reference of Hong et al teach overexpression of p53DD transgene increase reprogramming efficiency of iPSCs without causing genome instability and transient inhibition is well tolerated in hPSC. Thus, to the extent that Shaulian/bowman describe p53 DD that acts similar to p53 dominant negative mutant and expected to be well tolerated following transient expression and avoid genomic instability and transformation, the rejection is applicable to the instant case. Applicant's selective reading of Shaulian et al. ignores the teachings of the primary reference of Church et al and newly cited reference of Hong. There is no requirement for Shaulian to teach that which is clearly taught by Church et al and Hong. Absent evidence of unexpected superior result or any other secondary consideration, a person of ordinary skill in the art would be motivated to modify the method of Church by substituting one p53 inhibitor (a dominant negative mutant) with another known inhibitor disclosed in Shaulian in view Hong , with a reasonable expectation of success. 
	Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
New-Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-7, 12, 24-41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are directed to a gene editing system comprising an apoptosis inhibitor, wherein said apoptosis inhibitor is a TP53 inhibitor, and wherein the TP53 inhibitor comprises the sequence of SEQ ID NO: 6 or SEQ ID NO: 7 Dependent claims limit the claim further comprising a nuclease or a gene editing vector subsequently limiting nuclease to include a meganuclease, zinc finger nuclease (ZFNs), transcription activator-like effector-based nuclease (TALEN), CPF1, or Cas9.
In analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43). USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).
The claimed genus encompasses all different types of gene editing system that are known or yet to be identified comprising an apoptosis inhibitor. The independent claims embrace genus of gene editing systems without specifying any element of the said system achieving the contemplated function of gene editing. The specification refers the term to a system comprising one or more DNA-binding domains or components and one or more DNA-modifying domains or components, or isolated nucleic acids encoding said DNA-binding and DNA-modifying domains or components. Thus, claims as written embrace a genus of one or more DNA-binding domains or components. 
The guidance provided in the specification pertains to findings that inhibition of apoptosis by inhibition of TP53, reduces gene editing toxicity, such as Cas9-induced toxicity and/or greatly increased the efficiency of homology dependent repair (HDR) in cell  (see para. 4). The specification teaches a gene editing system comprising: (1) a TP53 inhibitor, and (2) a nuclease, wherein the nuclease of the gene editing system is a meganuclease, zinc finger nuclease (ZFNs), transcription activator-like effector-based nuclease (TALEN), CPF1, or Cas9 (see para. 6). The specification teaches Cas9-dependent gene disruption is efficient and toxic to hPSC (example 2, Figure 6 and 9). The results shows that hPSCs are extremely sensitive to DSBs induced by Cas9 and this negative effect presents a significant challenge for both engineering and screening efforts (see example 3). Interactome analysis implied that TP53 was responsible for the toxic response. To demonstrate that TP53 is functionally involved, a TP53 mutant pool was rapidly generated by transiently transfecting 3 synthetic crRNA/tracrRNA pairs targeting the TP53 locus in dox treated iCas9 cells (FIGS. 8A-8D). The resulting mutant pool had a mixture of over 50% frameshift mutations at 3 independent sites within the TP53 ORF (FIGS. 8A-8D) (example 4).  It is disclosed that TP53 inhibition greatly increased the number and size of TRA-1-60 positive colonies surviving the engineering and selection process in both 
There is no disclosure regarding different types of gene editing system encompassed by the claim comprising an apoptosis inhibitor, wherein the apoptosis inhibitor is a TP53 inhibitor. The art teaches multiple DSBs induced by Cas9 can cause cell death in transformed cells (Meyers et al Nat Genet. 2017; 49:1779–84). Post filing art states “although p53-mediated cell cycle arrest was observed in RPE1 cells, the exacerbated p53-mediated toxicity to even low levels of Cas9-induced DSBs … may be a unique feature of hPSCs, and more …. studies are urgently needed to assess whether the reported findings represent a general phenomenon of stem cell response to nuclease-induced DSBs compared with the responses of more differentiated cell types (see page 2, col. 2, para. 1, Conti et al  Genome Medicine (2018) 10:66). There is no evidence on the record of a relationship between the structures of the system comprising one or more DNA-binding domains or components that would provide any reliable information about the structure of gene editing system within the genus. There is no evidence on the record that embraced gene editing system comprising any nuclease had known structural relationships to each other nuclease; the art indicated that there is variation between structure and function of various nuclease in different cells. The specification lacks disclosure on cellular responses to DSBs at the same or different genomic locus using different genome-editing platforms in pluripotent or other differentiated cells. The specification is further silent on non-DSB-inducing genome-editing technologies, such as Cas9-derived base-editing (BE) platforms that provide precise editing at a single base-pair resolution without DNA cleavage that may similarly trigger a p53-mediated cellular response. The specification does not provide sufficient descriptive support for the myriad of gene editing system that would exacerbate p53-mediated toxicity by any other nuclease in any other somatic or differentiated cells as embraced by the claims. There is no disclosure that teaches or suggests that any genome-editing technologies other than cas9 induced DSB could be extended to other nuclease in any differentiated cells.  As such, the Artisan of skill could not conclude that Applicant possessed any additional species, except for that of specifically described and exemplified in specification. Hence, only the Cas9 gene editing system comprising a TP53 inhibitor, a Cas9 molecule, and a gRNA molecule, wherein the gRNA 
The skilled artisan cannot envision the detailed structure of the encompassed gene editing system other than Cas system and those described in the specification, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v.Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). 
In conclusion, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of any gene editing system as broadly claimed other than a Cas gene editing system comprising a TP53 inhibitor, a Cas9 molecule, and a gRNA molecule, wherein the gRNA molecule is capable of targeting the Cas9 molecule to a target nucleic acid at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.
Conclusion
No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schlaeger et al. (2015) Nature Biotechnol. 33:58-56 teaches while long-term TP53 inhibition can lead to increased mutational burden, transient inhibition appears to be tolerated in hPSCs.
 NCBI accession no KF766124 teaches a p53 DD as set forth in nucleic acid sequence encoding  N-terminal stretch encode the first 13 residues of p53 followed by c-terminus amino acid of the wild type P53.
Okita et al (US 9404124).
Irwin et al (Nature, 2000, 407, 645-648) as evidenced by Addgene plasmid T7-p53DD encodes SEQ ID NOL 7.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632